Citation Nr: 1205620	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  06-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right index finger fracture.  

3.  Entitlement to service connection for a stomach ulcer.


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1964 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record reflects that the Veteran did not attend a hearing with a Decision Review Officer scheduled for March 2007 and did not provide an explanation as to good cause or request that the RO postpone or reschedule this hearing.  As such, the Veteran's hearing request has been deemed withdrawn.  

In May 2010, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in an August 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection for a back disability

The Board remanded the Veteran's claim of entitlement to service connection for a back disability for the RO to schedule the Veteran for a VA examination in order to determine the etiology of the Veteran's current back disability.  Notably, the Veteran stated in March 2005 that he underwent a spinal tap at either the Fort Dix base hospital or at the McGraw Kaserne hospital in Munich, Germany, during his period of military service.  His contention is supported by a service treatment record dated in August 1965 indicating that his spinal fluid was analyzed, and reported as "clear," at the Army base hospital in Munich.  Additionally, the Veteran has indicated that his back disability is related to carrying heavy equipment during his military service.  See, e.g., a statement from the Veteran dated in December 2004.  As such, a remand was warranted in order to determine whether the Veteran's current back disability is related to his military service, to include his in-service spinal tap and/or carrying heavy equipment.    

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's back disability claim.  Specifically, the Veteran was afforded a VA examination in January 2011.  In addition to the results of a current examination, the VA examiner considered the Veteran's current complaints of back pain since 1965 and documented his report of carrying heavy equipment during his military service.  Despite the Veteran's complaints of longstanding back pain, the VA examiner concluded that, "the [V]eteran's  ... lumbar spine degenerative arthritis [is] not caused by or related to his military service."  Crucially, however, the examiner did not render an opinion as to whether the Veteran's current back disability is related to his in-service spinal tap.  Accordingly, the Board finds that another remand is required for compliance with its May 2010 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Service connection for right index finger fracture

The Board remanded the Veteran's claim of entitlement to service connection for a right index finger fracture for the RO to contact the service department in order to locate all treatment records from the McGraw Kaserne medical facility in Munich, Germany from 1965 with respect to treatment for the Veteran's right index finger and associate these records with the Veteran's claims folder.  The RO was to then readjudicate the Veteran's claim.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.  Crucially, the record does not indicate that the service department was contacted specifically pertaining to treatment records for a right index finger fracture from McGraw Kaserne.  Although the service department was contacted in May 2010 with respect to treatment records from McGraw Kaserne, it appears that this was only in reference to the Veteran's back disability claim.  Accordingly, the Board finds that another remand is required for compliance with its May 2010 Remand instructions.  See Stegall, supra.  

Service connection for a stomach ulcer

The Board remanded this claim in May 2010 in order for the RO to obtain a medical opinion regarding the etiology of the Veteran's stomach ulcer.  The AMC subsequently scheduled the Veteran for a VA examination in January 2011 and notified the Veteran of such.  The Veteran failed to report for the examination and no cause for his failure to report was given at that time.    

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, the following actions shall be taken, as appropriate.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b).

With the foregoing in mind, the Veteran's claim is an original compensation claim.  As such, his failure to report for an examination "shall be rated based on the evidence of record" unless good cause for the Veteran's failure to report is demonstrated.  Pertinently, examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a).  

In this case, the Veteran has demonstrated good cause for his failure to report for the scheduled VA examination, specifically that he was ill at that time, the weather conditions were poor, and he had a lack of bus fare.  See a statement from the Veteran's representative dated September 2011.  Consequently, as such good cause has been shown, the Veteran should be scheduled for an appropriate VA examination to determine whether his current stomach ulcer disability is related to his military service.  

Since the Board has determined that another VA examination be scheduled, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  As noted above, the provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations. That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  On remand, the RO should ensure that the Veteran is informed of the consequences of any failure to report for rescheduled examination without good cause. 

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the service department and 
request through appropriate channels medical treatment reports for the Veteran's claimed right index finger, from the McGraw Kaserne medical facility in Munich, Germany.  The medical records obtained, if any, should be associated with the claims file.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. After obtaining the in-service treatment records, if 
any, and associated with the claims file, then the Veteran should be afforded a VA examination for the purpose of obtaining an opinion as to whether it is at least as likely as not (50 percent or greater) that his current stomach ulcer disease is etiologically related to his active service.

The RO should then forward the Veteran's claims folder to the January 2011 VA examiner who examined the Veteran's back for the purpose of obtaining a supplemental opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's back disability is related to his military service, to include his in-service spinal tap as well as from carrying heavy equipment.  If an opinion cannot be provided without further examination of the Veteran, such an examination must be provided.  

If, and only if, service treatment records from the McGraw Kaserne Hospital establish in-service treatment or diagnosis of a right index finger fracture, then the Veteran's claims folder should be forwarded to the January 2011 VA examiner who examined the Veteran's right index finger for the purpose of obtaining a supplemental opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's claimed right index finger disability is related to his active service.  If an opinion cannot be provided without further examination of the Veteran, such an examination must be provided.  

The examiner should indicate in his/her report whether or not the claims file was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3. The RO must notify the Veteran that it is his 
responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. When the development requested has been 
completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


